Citation Nr: 9925108	
Decision Date: 09/01/99    Archive Date: 09/13/99

DOCKET NO.  97-22 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of the lower extremities and bilateral knee condition. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from September 1967 
to August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating determination 
of the San Diego Department of Veterans Affairs (VA) Regional 
Office (RO), which found that new and material evidence had 
not been submitted to reopen a claim for service connection 
for peripheral neuropathy of the lower extremities and 
bilateral knee condition.  

In a July 1997 determination hearing officer found that new 
and material evidence had been submitted to reopen the claim 
and considered the issue of service connection on a de novo 
basis.  Ordinarily, the Board must initially determine 
whether new and material evidence has been submitted 
regardless of the RO's actions.  Barnett v. Brown, 83 F.3d 
1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  The Board must address the question of new 
and material evidence in the first instance because the issue 
goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167, 171 (1996) (applying an identical analysis 
to claims previously and finally denied, whether by the Board 
or the RO).  Only where the Board concludes that new and 
material evidence has been received does it have jurisdiction 
to consider the merits of the claim.  Barnett; Hickson v. 
West, 11 Vet. App. 374, 377 (1998).

In the instant case, the RO and hearing officer determined 
whether new and material evidence had been received since a 
June 1969 rating decision that had severed service connection 
for psychophysiological musculoskeletal reaction.  There is, 
however, no final decision on the issue of entitlement to 
service connection for peripheral neuropathy or bilateral 
knee condition (currently diagnosed as degenerative joint 
disease).  The United States Court of Appeals for the Federal 
Circuit has held that a claim based on a newly diagnosed 
disorder, whether or not medically related to a previously 
diagnosed disorder for which service connection has been 
finally denied, constitutes a new claim.  Ephraim v. Brown, 
82 F.3d 399, 401 (Fed. Cir. 1996).  Accordingly, the Board 
will consider the veteran's claims on a de novo basis.


FINDING OF FACT

There is no competent evidence of a nexus between current 
peripheral neuropathy of the lower extremities or bilateral 
knee condition and service.


CONCLUSION OF LAW

The claims for service connection for peripheral neuropathy 
of the lower extremities and bilateral knee condition are not 
well grounded.  38 C.F.R. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (West 1991).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  
Congenital or developmental defects as such are not diseases 
or injuries within the meaning of applicable legislation.  
38 C.F.R. § 3.303(c) (1998).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability existed prior to service will rebut this 
presumption.  38 U.S.C.A. §§ 1111, 1137 (West 1991).

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (1998).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(b) (1998).
The veteran's service medical records reveal that there were 
normal psychiatric, musculoskeletal, and lower and upper 
extremity findings at the time of his September 1967 service 
entrance examination.  On his service entrance report of 
medical history, the veteran checked the "no" boxes when 
asked if he had or had had swollen or painful joints, cramps 
in his legs, foot trouble, paralysis, depression or excessive 
worry, or nervous trouble of any sort.  

In January 1968, the veteran was seen with complaints that 
his legs were "falling asleep."  He noted that he was now 
having pain in both knees with stiffness.  Physical 
examination revealed general tenderness.  The examiner 
reported that the veteran appeared to be overreacting and 
that he was unable to perform an adequate examination.  At 
the time of a January 22, 1968, follow-up visit, the veteran 
reported that his legs were still painful.  He noted having 
had a history of trauma in high school football.  Physical 
examination revealed that there was unusual tenderness about 
the patella with no visible inflammation.  

At the time of a January 25, 1968, follow-up visit, the 
veteran again complained of pain in both knees with 
associated numbness below the knees.  The pain appeared to be 
localized below the patellas.  The veteran noted that his 
knees felt like they were falling asleep.  Physical 
examination revealed that the knees were normal and that the 
veteran was hyperactive. 

In February 1968, the veteran was afforded an orthopedic 
examination.  At the time of the examination, the veteran 
stated that when he was in high school, he had episodes of 
weakness and numbness extending generally from the knee 
distally.  After he left high school, he went to college for 
one semester and then into the Air Force and had similar 
trouble while at Lackland Air Force Base.  The veteran 
reported that he had never been thoroughly examined for these 
complaints.  

The veteran's main complaints were soreness about the 
anterior aspect of both knees and distal thighs with some 
soreness into the lower legs and numbness and tingling from 
the patellae distally.  The veteran was described as giving a 
straightforward history and appearing to feel quite badly 
about having this condition.  The examiner noted that it did 
not appear to be a functional complaint.  The veteran 
reported that walking aggravated this condition.  

Physical examination revealed that the veteran stood with a 
rather odd gait and a tendency toward protuberance of the 
abdomen.  The veteran was able to walk on his tiptoes but 
could not get his foot off the floor when attempting to walk 
on his heels.  The ankle and knee reflexes were equal and 
active.  Both knees felt normal as far as stability and there 
was no joint effusion or local tenderness.  X-rays of the 
knees also were normal.  Diagnoses of consider Charcot-Marie-
Tooth Disease or some other type of muscular dystrophy; 
consider polymyositis; and consider rheumatoid arthritis, 
were rendered.  

In July 1968, the veteran was admitted to Wilford Hall 
Hospital for evaluation purposes.  In an August 1968 report, 
prepared in conjunction with this hospitalization, it was 
noted that the veteran had had calf muscle cramps since 
childhood and that he had sustained a minor back injury while 
playing football approximately five years earlier.  The 
veteran reported that he had had progressive numbness, pain, 
and cramps, in both lower legs.  He noted that weather 
changes would aggravate his symptoms.  He also reported a 
feeling of weakness in his forearms.  The veteran was noted 
to have been ineffective in his job as a member of the 
Security Police Squadron because of leg pains and cramps.  
The examiner observed that the veteran had been evaluated at 
Wilford in April 1968 and had been found to have a normal 
neurological examination, which included EMG, creatine 
phosphokinase, LE Preps, and latex fixation testing.  A 
diagnosis of renal glycosuria was rendered at that time.  The 
veteran was noted to have been taking a Darvon compound and 
Codeine every four hours for his leg pain.  

Neurological testing during the July 1968 hospitalization was 
found to be unrewarding.  There was some decreased muscle 
strength in the lower extremities with good sensation.  The 
veteran had no abnormal movements and his coordination was 
good.  He walked with an intermittent limp and performed 
poorly on his heels.  Cranial nerves were all intact.  
Psychological testing was noted to have revealed the veteran 
to be a person who was naive, immature, passive, dependent, 
and involved in playing the role of weakness.  It was noted 
that the veteran was one who was capable of converting 
psychic conflicts into somatic symptoms and of exaggerating 
these symptoms.  Laboratory and x-ray testing revealed normal 
findings.

On July 15, 1968, the veteran was transferred to the 
Psychiatric Ward.  Mental status examination revealed that 
the veteran was alert, oriented, and rather immature 
appearing.  He was noted to be upset about the transfer.  The 
veteran was found to have tears in his eyes during the 
interview, all while stating that he had no emotional 
problems.  He was coherent and had a normal range of ideas.  
He had a normal affect and there was no evidence of 
disordered perceptions.  He had good memory and average 
intelligence and there was no evidence of suicidal or 
homicidal ideations.  He had no insight into any emotional 
disorder and obstructed any attempts to investigate his 
emotional background.  

A diagnosis of a psychophysiological musculoskeletal 
reaction, manifested by chronic weakness and cramping in the 
lower extremities, chronic and moderate, was rendered.  The 
reviewer noted that the veteran had minimal stress due to 
separation from his family and his duties as a security 
policeman, which aggravated his symptomatology.  He also 
observed that the veteran had a severe disposition for being 
a marked passive dependent personality with a history of 
rejection by his father and a marked tendency in the past to 
deny his emotional problems and amplify his physical 
problems.  He was also found to have marked impairment for 
military duty and considerable impairment for civilian social 
and industrial adaptability. 

It was recommended that the veteran be presented to the 
Medical Board as he was felt to not be qualified for 
worldwide service and as he was not retainable for active 
duty.  The reviewer noted that the veteran's 
psychophysiological symptomatology would keep him from 
performing many tasks needed in the military and that he 
would not be a benefit.  It was observed that the veteran had 
finally come to accept the emotional basis for his physical 
problems and that although there would be a long process in 
recovering due to his marked passive dependent needs, it was 
felt that he could make an adequate adjustment outside of the 
service.  In handwritten pen, as opposed to the rest of the 
report which was typed, it was written NO EPTS, in the 
response to LOD question.  

In the August 1968 Medical Board Report, prepared later that 
month, it was noted that the veteran had a 
psychophysiological musculoskeletal reaction manifested by 
chronic weakness and cramping in the lower extremities with 
some cramping in the upper extremities, which was chronic and 
moderate.  The predisposition was severe and his impairment 
was marked.  The condition was noted to have existed prior to 
service.  The "yes" box indicating that it was permanently 
aggravated by service was initially checked but whited out 
with the "no" box  then being checked.  

In a duplicate report associated with the claims file, 
relating to the July 1968 Wilford Hall hospitalization, the 
portion relating to the Line of Duty, indicated that the 
veteran's psychophysiological musculoskeletal reaction had 
been incurred in the line of duty and had been aggravated by 
service.  

At the time of the May 1969 VA examination, the veteran's 
musculature was found to be good but flabby.  Both legs were 
of equal length and measure.  The veteran walked without a 
limp and squatted easily.  He stood on his tiptoes and could 
walk on his heels.  There was no clinical evidence of 
musculoskeletal disease or dysfunction.  The psychiatric 
portion of the examination revealed that the veteran's 
primary symptomatology and thought process centered around 
the numbness and cramping in his legs.  A diagnosis of a 
psychoidilogical musculoskeletal reaction manifested by 
numbness, cramping, tenseness, and anxiety without history of 
organic etiology, was rendered.  

Outpatient treatment records received from Dr. T. demonstrate 
that in March 1996, the veteran reported that he had injured 
his legs approximately 30 years earlier while playing 
football.  He also reported that he had been stationed in a 
very cold climate while in the Air Force and, as a result, 
had developed a burning pain in his legs.  Physical 
examination performed at that time revealed hyperesthesia 
involving the plantar feet with no clear stocking loss to 
sensation.  The veteran's coordination was within normal 
limits and his gait was antalgic due to painful feet.  
Reflexes were 1+ in the upper extremities, 1+ at the knees, 
and trace at the ankles with absent Babinski sign.  There was 
negative Tinel's posterior to the medial malleoli.  It was 
Dr. T's impression that the veteran had bilateral foot pain, 
suggestive of sensory polyneuropathy of unclear etiology.  
EMG/Nerve Conduction Velocity testing performed later that 
month revealed an essentially normal study with no evidence 
of other mononeuropathy, plexopathy, or radiculopathy.  

At the time of his August 1996 VA examination, the veteran 
reported that after being inservice for eight months, his 
legs began to go to sleep on him and he began to get weak in 
the sense of no feeling.  He noted that he never had any 
trouble with motor performance.  He indicated that the 
numbness occurred from the knees downward to the bottom of 
the foot.  The examiner reported that he had trouble walking 
and that he had burning on occasion.  He noted that the 
veteran did have a history of using alcohol.  

Neurological examination revealed motor strength of 5/5 
throughout.  The reflexes were 2+ and symmetrical.  There 
were no pathologic reflexes.  Sensory was intact to pin 
prick, touch, and position sense.  The veteran's gait and 
station were normal.  A diagnosis of peripheral neuropathy, 
etiology to be determined, normal EMG, was rendered.  

It was the examiner's impression that there was no evidence 
of large fibre polyneuropathy in the arms and legs and that 
the EMG of the right TA suggested no axonopathy.  Small fibre 
polyneuropathy could not be ruled out.  He also reported that 
the decreased amplitude observed with right medial nerve 
motor stimulation was of unclear significance.  

A VA orthopedic examination performed at that time revealed 
that the veteran complained of constant pain in both knees.  
He reported taking pain killers everyday.  Physical 
examination revealed that the veteran walked slowly without 
support.  There was no sign of tenderness or inflammation at 
the knees.  Peripatellar pain and crepitus 2+ were present.  
A diagnosis of degenerative joint disease of both knees was 
rendered at that time.  

At the time of his June 1997 hearing, the veteran reported 
that his loss of feeling began when was exposed to cold 
weather.  The veteran indicated that while the examiners 
thought he had a psychological problem inservice, he really 
did not have one.  The veteran reported that if he did have a 
preexisting disorder, it was certainly aggravated inservice.  
He testified that he signed a statement indicating that he 
had physical disabilities, which existed prior to service and 
were not aggravated by service under duress.  

Evidence received at the time of the personal hearing 
included duplicate service medical and private treatment 
records and copies of an application for Social Security 
Disability benefits.  

Well Grounded Claim

A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  The 
evidence need only show the claim is possible.  See 38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

A well grounded claim for service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed inservice injury or disease and a 
current disability.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Under the provisions of 38 C.F.R. § 3.303(b), chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of 
joint pain, any abnormality of heart action or heart sounds, 
any urinary findings of casts, or any cough, in service will 
permit service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.

The chronicity provision of § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Clyburn v. 
West, 12 Vet. App. 296 (1999); Savage v. Gober, 10 Vet. App. 
488, 498 (1997).

In the instant case, there is competent inservice evidence of 
disability of the lower extremities.  The March 1996 report 
from a private physician, and the August 1996 VA examination 
provides competent evidence of a current peripheral 
neuropathy.  Accordingly, two of the three prongs of the 
Caluza test for a well-grounded claim have been satisfied.

There is no competent evidence, however, of a nexus between 
the veteran's current disabilities and the findings reported 
in service.  Peripheral neuropathy was initially diagnosed 
decades after service in March 1996.  The examiner making the 
diagnosis considered the veteran's history of inservice 
disability, but concluded that he could not determine the 
etiology of the current peripheral neuropathy.

Similarly, on the August 1996 VA examination, it was noted 
that the etiology of the veteran's peripheral neuropathy 
remained to be determined.  Degenerative joint disease of the 
knees was initially diagnosed on the VA examination.  
However, no opinion was rendered as to the etiology of that 
disability.  Degenerative joint disease, or arthritis is a 
chronic disease.  38 C.F.R. § 3.309(a) (1998).  However, 
degenerative arthritis was not identified during service, 
thus competent evidence would still be necessary to link the 
current degenerative arthritis to service.  Savage, 38 C.F.R. 
§ 3.303(b). 

The veteran testified that he has experienced symptoms in his 
lower extremities continuously since service.  The veteran is 
competent to report such a continuity of symptomatology.  
However, he would not, as a lay person, be competent to 
connect that symptomatology to the currently diagnosed 
peripheral neuropathy or degenerative arthritis.  Clyburn, 
Savage.

In the absence of competent evidence of a nexus between a 
current disability and service, the claim is not well 
grounded and must be denied.


ORDER

Service connection for peripheral neuropathy of the lower 
extremities and bilateral knee condition is denied.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

